Citation Nr: 0014458	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
left fifth finger neuropathy, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from July 1969 to July 1972.

The appeal arises from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying an increased rating from the 
10 percent already assigned for post traumatic neuropathy, 
left ulnar nerve with innervation of the left fifth finger.


FINDING OF FACT

The veteran's post traumatic left fifth finger neuropathy is 
equivalent to mild incomplete paralysis of the ulnar nerve of 
the minor upper extremity.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for the 
veteran's post traumatic left fifth finger neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At a November 1995 VA examination, the veteran was noted to 
be right handed.  His history of injury to the base of the 
left fifth finger while cutting potatoes was noted.  He was 
currently retiring from a career as a policeman after 23 
years of employment in that capacity.  He reported that he 
suffered from a sometimes throbbing, sometimes tingling 
sensation, primarily of the left fifth finger.  Upon 
examination, there was adequate strength and full range of 
motion of both hands and wrists bilaterally.  There was a 
healed scar at the fifth metacarpophalangeal joint of the 
left hand, at the base of the fifth finger.  The scar was 
very difficult to see, with no evidence of infection.  Ulnar 
and radial pulses were 2+.  There was slightly decreased 
sensation to sharp and dull touch of the left fifth finger 
compared to the other fingers.  With all the fingers of the 
left hand, the veteran was able to flex to 90 degrees and 
hyperextend to 30 degrees.  At the proximal interphalangeal 
joint the veteran was able to flex to 120 degrees with all 
digits including the left fifth digit.  However, at the 
distal interphalangeal joint, while he was able to flex the 
other digits to 80 degrees, he was able to flex the left 
fifth digit only to approximately 45 to 50 degrees.  The 
examiner diagnosed a healed scar of the left fifth 
metacarpophalangeal joint.   

At a March 1996 VA examination, the veteran's history of post 
traumatic left fifth finger neuropathy beginning in service 
in 1969 with a cut at the base of the finger was noted.  The 
veteran complained of throbbing pain and tingling in the left 
fifth finger.  He reported that he wrapped or held the finger 
all the time to get rid of or reduce the uncomfortable 
sensations.  Upon examination, a well-healed scar was present 
at the base of the left fifth finger.  There was a mild 
decrease in tone and bulk of the hypothenar muscles on the 
left, with the left fifth finger more sluggish compared to 
the right.  The examiner assessed that the chief lumbrical 
muscle on the left was weaker than on the right.  
Neurological examination was otherwise within normal limits.  
The examiner noted that a March 1996 EMG study showed left 
carpal tunnel syndrome, and possible left Guyon's canal 
syndrome, with no signs of polyneuropathy, radiculopathy, or 
myopathy.  The examiner diagnosed 1) Post-traumatic 
neuropathy of the branches of the left ulnar nerve with 
innervation of the left fifth finger with chronic 
dysesthesia; and 2) Carpal tunnel syndrome on the left.  

In July 1996 the veteran received VA outpatient treatment 
including for post traumatic left fifth finger neuropathy.  
The veteran complained of paresthesia of the left fifth 
finger with continuing pain to the proximal interphalangeal 
joint of the left fifth finger.  The veteran reported that he 
had to apply pressure to the area to help relieve the 
discomfort.  He added that the finger felt better with 
flexion.  X-rays of the finger showed no fracture or 
dislocation.  The examiner assessed paresthesia of the left 
fifth finger.  

In February 1997 the veteran received VA outpatient treatment 
for multiple complaints including increased weakness in left 
hand grip and numbness throughout the day.  A history of 
paresthesia of the left fifth finger secondary to a 1969 
laceration was noted.  The examiner assessed carpal tunnel 
syndrome and referred the veteran to a plastic surgery 
clinic.  

A February 1997 VA plastic surgery clinic report records the 
veteran's complaints of dysesthesia over the skin along the 
scar of a 1969 laceration at the left volar metacarpal 
crease, at the based of the left fifth finger.  The veteran 
reported having no related awakenings from sleep or tingling 
or numbness.  The veteran complained of cold intolerance at 
the scar.  Upon examination, Tinel's sign and Phalen's sign 
were negative at the wrist.  There was full range of motion 
but slightly decreased left grip strength.  The examiner 
assessed scar dysesthesia at the left fifth finger volar 
metacarpal crease, and recommended desensitization with 
occupational therapy.  The examiner noted that there were no 
findings consistent with carpal tunnel syndrome or nerve 
irritation or compression in the canal of Guyon.  

At a January 1998 VA outpatient treatment for 
gastroesophageal reflux disorder, it was noted that the 
veteran had a "left hand problem," and that the veteran had 
learned to tolerate discomfort of that problem, so that no 
surgical referral was required.  

At a March 1998 VA examination, the veteran's history of 
injury to the left fifth metacarpal joint was noted.  The 
veteran complained of sensitivity and pain.  Upon 
examination, there was mild weakness over the left abductor 
digiti minimi, assessed as probably secondary to diffuse 
pain.  However, "the left interosseous [was] normal."  
There was loss of pinprick sensation localized to the lateral 
side of the left fifth digit.  The left upper extremity was 
otherwise normal.  The examiner assessed traumatic damage to 
the left fifth finger lateral digital nerve, which was a 
branch of the left ulnar nerve.  The examiner noted, 
parenthetically, that there was also left carpal tunnel 
syndrome, as indicated on EMG and CV testing.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

The veteran's post traumatic left fifth finger neuropathy has 
been appropriately rated under Diagnostic Code 8516 for 
paralysis of the ulnar nerve.  Under that Code, symptoms of 
complete paralysis of the ulnar nerve include "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers; atrophy very marked in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, with inability to spread the fingers 
(or the reverse), inability to adduct the thumb; and weakened 
flexion of the wrist.    Under that Code, where incomplete 
paralysis of the ulnar nerve of the minor upper extremity is 
mild, a 10 percent rating is assigned; where moderate, a 20 
percent rating is assigned; and where severe, a 30 percent 
rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1999).  

The veteran is right handed.  Hence the service-connected 
disorder affects his minor hand.  Recent VA examinations and 
treatments show that service-connected neuropathy of a branch 
of the ulnar nerve affecting the left fifth finger consists 
of some ongoing pain or discomfort in the left fifth finger, 
some decreased grip strength in that finger, and some loss of 
motion of the left fifth finger at the distal interphalangeal 
joint.  He also has mild muscle atrophy and decreased grip 
strength in the left hand, other than the left fifth finger, 
which has not been medically associated with the service-
connected disorder.  There is also a diagnosis of left carpal 
tunnel syndrome which has not been medically associated with 
the service-connected disorder.  The service-connected left 
fifth finger symptomatology more closely equates with mild 
incomplete paralysis of the ulnar nerve of the minor hand, 
rather than moderate incomplete paralysis of the ulnar nerve 
of the minor hand.  Accordingly, the preponderance of the 
evidence is against the grant of an increased rating for post 
traumatic left fifth finger neuropathy above the 10 percent 
already assigned, and the benefit of doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.124a, 
Diagnostic Code 8516; Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The veteran and his representative attempt to relate the 
veteran's service-connected post traumatic left fifth finger 
neuropathy to the broader problem involving the entire left 
hand.  However, the March 1998 VA examiner noted that the 
left fifth lateral digital nerve which was affected by the 
inservice injury was a branch of the left ulnar nerve.  There 
is no medical evidence of record relating the veteran's 
service-connected post traumatic left fifth finger neuropathy 
to the left carpal tunnel syndrome or the left hand symptoms 
extending beyond the left fifth finger.  Hence, a higher 
disability rating cannot be supported for the veteran's post 
traumatic left fifth finger neuropathy.


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for post traumatic left fifth finger 
neuropathy is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

